DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/732,281 entitled "SYSTEMS AND METHODS FOR CLAIMS PROCESSING" filed on December 31, 2019 with claims 1 to 20 pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8  are rejected under 35 U.S.C. 101 because the preamble of the claim states “system” yet no electrical, mechanical, or physical components exist in the performance of the described invention. Therefore, the claim also reads as a method. As written, the claim cites multiple statutory categories, both a stated system and an interpreted method. Claims must cite only one statutory category to assert patent eligible subject matter. Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). The claims do not positively recite any elements that necessarily constitute hardware or tied to machine or apparatus, but is also not clearly a method.   The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   
Claims 1-8 are rejected under 35 U.S.C. 101 because the recited claims do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. The claims recite the terms “rules”, “model”, and “data” that, under broadest reasonable interpretation, all such “rules”, “model”, and “data” may be considered software and no contradictory interpretation is provided in the specification. The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. The claims recite several modules.  Modules not claimed as embodied in non-transitory computer-readable media are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.01). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “rules”, “model”, and “data” lacking storage on a non-transitory medium, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   Thus the entire claim presents itself as software per se, which is not a statutory subject matter under 35 U.S.C. 101.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 9-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
Claims 1-8 are NOT directed to a system, method/process, machine, or composition of matter. Therefore, it falls within a non-statutory category of invention. (Step 1: NO).  See MPEP 2104. For the purposes of compact prosecution the claims are further analyzed under Steps 2A and 2B. 
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“identifying cases that require …processing….” 
“identifying cases that require review for fraud”
“identifying cases that require medical management”
“receiving historical data comprising historical policyholder data….”
“converting the unstructured historical claim data into structured historical claim data.”
“creating the model ….”
These limitations clearly relate to managing transactions/interactions between policyholder/claimant and/or insurance processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identifying cases that require review for fraud or receiving historical data comprising historical policyholder data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, identifying cases that require review for fraud and converting the unstructured historical claim data into structured historical claim data encompasses a person simply identifying fraudulent cases and categorizing unstructured data. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite NO additional elements. The claim does not include additional elements and merely narrows the abstract idea.
Any alleged additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
A judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2-8: (none found: does not include additional elements and merely narrows the abstract idea)
Any alleged additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
“identifying cases that require …processing….” 
“identifying cases that require review for fraud”
“identifying cases that require medical management”
“receiving historical data comprising historical policyholder data….”
“converting the unstructured historical claim data into structured historical claim data.”
“creating the model ….”
These limitations clearly relate to managing transactions/interactions between policyholder/claimant and/or insurance processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identifying cases that require review for fraud or receiving historical data comprising historical policyholder data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, identifying cases that require review for fraud and converting the unstructured historical claim data into structured historical claim data encompasses a person simply identifying fraudulent cases and categorizing unstructured data. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite NO additional elements. The claim does not include additional elements and merely narrows the abstract idea.
Any alleged additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
A judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10-20: (none found: does not include additional elements and merely narrows the abstract idea)
Any alleged additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[34] A user device 110 may be any computer device capable of accessing any of the other systems, such as by running a client application or other software, like a web browser or web-browser-like application…[38] model creation system may be adapted to create any type of model…[39] Any type of suitable storage system may be used, e.g., a database, file system, etc. If a database is user, the database may be any type of database.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-10, and 12  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Enck ("TECHNIQUES TO PROVIDE REAL-TIME PROCESSING ENHANCEMENTS AND MODELING FOR DATA ANOMALY DETECTION PERTAINING TO MEDICAL EVENTS USING DECISION TREES", U.S. Publication Number: 20170091642 A1).
Regarding Claim 1, 
Enck teaches,
a set of automated rules for identifying cases that require non-straight through processing; at least one fraud detection model for identifying cases that require review for fraud; 
(Enck [0119] flagging medical claims associated with events for review 
Enck [0117]  assignment of the probabilities will serve two purposes: (1) it will help flag claims so that they can be reviewed for possible fraud prior;)
and at least one medical management model for identifying cases that require medical management;
(Enck [0117] assign a probability of occurrence to medical/pharmacy claim lines based on an individual's personal medical history 
Enck [0119] flagging medical claims associated with events for review)
wherein the at least one fraud detection model and the at least one medical management model are created by: receiving historical data comprising historical policyholder data, 
(Enck [0119] flagging medical claims associated with events for review 
Enck [0117]  assignment of the probabilities will serve two purposes: (1) it will help flag claims so that they can be reviewed for possible fraud prior;
Enck [0117] assign a probability of occurrence to medical/pharmacy claim lines based on an individual's personal medical history)
historical policy data, historical claim data, historical claimant data, and historical external data, wherein the historical claim data includes structured historical claim data and unstructured historical claim data;
(Enck [0117]   may be utilized to process historical events ...occurrence to medical/pharmacy claim ...help flag claims
Enck [0127]  store information and data, such as event history
Enck [0154] previously event history (medical history including procedures and diagnosis codes)
Enck [0095]  metadata may include ... retention generated event from retention policy management
Enck [0034]   inputs from an external system
Enck [0046] databases of structured data... or unstructured data)
converting the unstructured historical claim data into structured historical claim data; and creating the model using the received historical data and the converted structured historical claim data.
(Enck [0032]  may be used to analyze the unstructured data in a variety of ways to determine the best way to structure (e.g., hierarchically) that data...the unstructured time stamped data may be aggregated by time (e.g., into daily time period units) to generate time series data and/or structured hierarchically  
Enck [Claim 31]  to generate the model)
Regarding Claim 6, 
Enck  teaches the case processing system of Claim 1 as described earlier.
Enck teaches,
 further comprising an interactive graphical user interface to display cases identified as non-straight through processing cases based on the automated rules, cases identified as needing review for fraud, and cases identified as needing medical management.
(Enck [0099]  user interface windows presented to the user 
Enck [0119] flagging medical claims associated with events for review 
Enck [0034] turning raw data into processed data based on one or more rules implemented by the server
Enck [0119] flagging medical claims associated with events for review)
Regarding Claim 7, 
Enck  teaches the case processing system of Claim 1 as described earlier.
Enck teaches,
   wherein each case comprises a claim, and the historical data is aggregated to a claim granularity.
(Enck [0031] database containing individual data records
Enck [0117] medical/pharmacy claim lines based on an individual's personal medical history 
Enck [0032]  unstructured time stamped data may be aggregated
Enck [0094]  a continuous query can perform aggregations)
Regarding Claim 8, 
Enck  teaches the case processing system of Claim 1 as described earlier.
Enck teaches,
     wherein each case comprises a claimant, and the historical data is aggregated to a claimant granularity.
(Enck [0031] database containing individual data records
Enck [0117] medical/pharmacy claim lines based on an individual's personal medical history 
Enck [0032]  unstructured time stamped data may be aggregated
Enck [0094]  a continuous query can perform aggregations)
Claim 9 is rejected on the same basis as Claim 1.
Regarding Claim 10, 
Enck  teaches the case processing system of Claim 9 as described earlier.
Enck teaches,
       wherein the model comprises a fraud detection model, and wherein the review comprises reviewing the claim for fraud.
(Enck [0119] flagging medical claims associated with events for review 
Enck [0117]  assignment of the probabilities will serve two purposes: (1) it will help flag claims so that they can be reviewed for possible fraud prior;)
Regarding Claim 12, 
Enck  teaches the case processing system of Claim 9 as described earlier.
Enck teaches,
wherein the model comprises a medical management model, and where the review comprises reviewing the claim for medical management.
(Enck [0117] assign a probability of occurrence to medical/pharmacy claim lines based on an individual's personal medical history 
Enck [0119] flagging medical claims associated with events for review)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enck ("TECHNIQUES TO PROVIDE REAL-TIME PROCESSING ENHANCEMENTS AND MODELING FOR DATA ANOMALY DETECTION PERTAINING TO MEDICAL EVENTS USING DECISION TREES", U.S. Publication Number: 20170091642 A1),in view of Galia (“SYSTEM TO PREDICT FUTURE PERFORMANCE CHARACTERISTIC FOR AN ELECTRONIC RECORD”, U.S. Publication Number: 20180107734 A1)












Regarding Claim 2, 
Enck  teaches the case processing system of Claim 1 as described earlier.
Enck  does not teach further comprising at least one litigation likelihood model.
Galia teaches,	
further comprising at least one litigation likelihood model.
(Galia [0104]    The text mining information might be associated with...subrogation related data (e.g., lawsuit information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 3, 
Enck  teaches the case processing system of Claim 1 as described earlier.
Enck  does not teach further comprising at least one litigation cost model..
Galia teaches,	
further comprising at least one litigation cost model.
(Galia [0071]  legal services provider... resources on costs not associated with compensating a claimant or covered individual.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 4, 
Enck  teaches the case processing system of Claim 1 as described earlier.
Enck  does not teach further comprising at least one of the following: an indemnity cost model, a medical bill cost model, a disability cost model, and a wage cost model. 
Galia teaches,	
  further comprising at least one of the following: an indemnity cost model, a medical bill cost model, a disability cost model, and a wage cost model.
(Galia [0029]  medical costs 
Galia [0053] volatility may be considered a measure of the surprise medical and indemnity exposure of a claim. The volatility of a claim may be related to the predictability of the payments
Galia [0080]  wage levels
Galia [0030]  permanent disability, the costs of the claim would be substantially higher)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 5, 
Enck  teaches the case processing system of Claim 1 as described earlier.
Enck  teaches,
further comprising a medical bill fraud detection model for detecting when a claim with at least one medical bill is fraudulent,
Enck  does not teach a non-medical bill fraud detection model for detecting when a claim without medical bills is fraudulent.
Galia teaches,	
    a non-medical bill fraud detection model for detecting when a claim without medical bills is fraudulent.
(Galia [0042]  a business insurance policy, an automobile insurance policy, a home insurance policy
Galia [0104] facilitate predictions of volatility for insurance claims ...fraud related data)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 13, 
Enck  teaches the case processing system of Claim 9 as described earlier.
Enck does not teach wherein the unstructured claim data comprises spoken audio related to the claim, and wherein the conversion of the unstructured claim data into structured claim data comprises analyzing the audio to determine a sentiment value.
Galia teaches,
  wherein the unstructured claim data comprises spoken audio related to the claim, 
(Galia [0043]  Unstructured data includes raw information, including...audio files
Galia  [0029]  cost of resolving many insurance claims)
and wherein the conversion of the unstructured claim data into structured claim data comprises analyzing the audio to determine a sentiment value.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0042] insurance applications might be associated with...a sentiment analysis)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 14, 
Enck  teaches the case processing system of Claim 9 as described earlier.
Enck does not teach wherein the unstructured claim data comprises adjuster notes related to the claim.
Galia teaches,
wherein the unstructured claim data comprises adjuster notes related to the claim.
(Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms. 
Galia [0043]  Unstructured data includes raw information, including, for example, computer readable text documents, document images... and other forms of raw data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 16, 
Enck  teaches the case processing system of Claim 14 as described earlier.
Enck does not teach wherein the conversion of the unstructured claim data into structured claim data comprises extracting sentiment information from the adjusters notes.
Galia teaches,
wherein the conversion of the unstructured claim data into structured claim data comprises extracting sentiment information from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0042] insurance applications might be associated with...a sentiment analysis
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 17, 
Enck  teaches the case processing system of Claim 14 as described earlier.
Enck does not teach wherein the conversion of the unstructured claim data into structured claim data comprises extracting prior incident or injury information from the adjusters notes.
Galia teaches,
wherein the conversion of the unstructured claim data into structured claim data comprises extracting prior incident or injury information from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.
Galia [0049]   characteristics that might be considered ... include ...whether primary injury is one of the following types: nervous, back sprain, fracture, dislocation, open wounds, musculoskeletal, compensation coverage code  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Regarding Claim 20, 
Enck  teaches the case processing system of Claim 14 as described earlier.
Enck does not teach wherein the conversion of the unstructured claim data into structured claim data comprises identifying a loss description topic from the adjusters notes, and wherein identifying a loss description topic comprises performing a topic analysis on historical adjusters notes.
Galia teaches,
  wherein the conversion of the unstructured claim data into structured claim data comprises identifying a loss description topic from the adjusters notes, and wherein identifying a loss description topic comprises performing a topic analysis on historical adjusters notes.
(Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms. 
Galia [0038] the text input data might be associated with an insurance claim note...a loss description 
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [Claim 11] (viii) a cluster analysis)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Enck in view of Lewis (“ENTERPRISE FULFILLMENT SYSTEM WITH DYNAMIC PREFETCHING, SECURED DATA ACCESS, SYSTEM MONITORING, AND PERFORMANCE OPTIMIZATION CAPABILITIES”, U.S. Patent Number: 9990636B1)












Regarding Claim 11, 
Enck  teaches the case processing system of Claim 10 as described earlier.
Enck  does not teach wherein the historical data comprises data for claims that were fraudulent and data for claims there were not fraudulent, the method further comprising: calculating a median time for historical claims to be identified as fraudulent; and limiting data for non-fraudulent claims used to create the model based on the median time.
Lewis teaches,	
  wherein the historical data comprises data for claims that were fraudulent and data for claims there were not fraudulent; and limiting data for non-fraudulent claims 
(Lewis [Col 28, Lines 55-61] customers, such as account holders, may further define, through their customer preferences, whether a service request may be automatically processed or must be approved. Account holders, for example, may define not only the types of requests that are subject to automatic or approval-required processing, but also the amount requested, the location, the authorization level of the particular requester, and various other aspects or attributes of a request well known in the art.
Lewis [Col 29, Lines 39-40] get explicit approval or confirmation from the customer over the phone)
the method further comprising: calculating a median time for historical claims to be identified as fraudulent; 
(Lewis [Col 1, Lines 50-51] insurance...related lines of business
Lewis [Col 48, Line 44]  may also retrieve historical data
Lewis [Col 49, Lines 16-18] determine the average or median time it takes to receive, process and complete a service request related to fraudulent transactions)
used to create the model based on the median time.
(Lewis [Col 41, Lines 33-34]  define each application's security model
Lewis [Col 51, Lines 55-56]  calculate the median response time for all the retrieved requests.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the dynamic prefetching, secured data access, and system monitoring teachings of Lewis     “for providing services to customers in response to customer requests received through one or more channels.” (Lewis [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. dynamic prefetching, secured data access, and system monitoring) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “analytics engine that can dynamically modify the workflows, rules and other parameters of the system during operations in order to optimize system performance.” Lewis [Abstract])
Claims 15, 18, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Enck and Galia  in view of Misra (“INFERRING TYPE CLASSIFICATIONS FROM NATURAL LANGUAGE TEXT”, U.S. Patent Number: 9880997B2)












Regarding Claim 15, 
Enck and Galia   teaches the case processing system of Claim 14 as described earlier.
Enck  does not teach wherein the conversion of the unstructured claim data into structured claim data comprises extracting speed or speed limit information from the adjusters notes. 
Galia teaches,	
  wherein the conversion of the unstructured claim data into structured claim data comprises extracting … information from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Galia  does not teach extracting speed or speed limit information. 
Misra teaches,	
extracting speed or speed limit information.
(Misra [Col 22, Line 67 to Col 23, Line 1]  a speed or velocity unit (e.g., meter per second, mile per hour, etc.))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the classifications from natural language text teachings of Misra such that   “may obtain text to be processed to infer type classifications associated with terms in the text.” (Misra [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. classifications from natural language text) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “infer type classifications corresponding to terms in the text by performing a type classification technique. … identifies a type relationship between a particular type classification and a particular term based on inferring the one or more type classifications.” Misra [Abstract])
Regarding Claim 18, 
Enck and Galia   teaches the case processing system of Claim 14 as described earlier.
Enck  does not teach wherein the conversion of the unstructured claim data into structured claim data comprises identifying a context score from the adjusters notes. 
Galia teaches,	
wherein the conversion of the unstructured claim data into structured claim data comprises identifying … from the adjusters notes.
(Galia [0043]   Unstructured data includes ....audio files, video files, and other forms of raw data. Note that some or all of the data in the data warehouse 101 might be analyzed by the text mining platform 150.
Galia [0110]  parameters can be selected from any of the structured data parameters stored in the present system, whether the parameters were input into the system originally in a structured format or whether they were extracted from previously unstructured text
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Galia  does not teach identifying a context score 
Misra teaches,	
identifying a context score
(Misra [Abstract] a context-based analysis a synonym-based analysis
Misra [Col 26, Lines 11-15] a context-based analysis of a term T that is modified by n different modifiers (e.g., appears in n different contexts in the text), client device 210 may calculate a confidence score for a type relationship between the term and a particular type classification)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the classifications from natural language text teachings of Misra such that   “may obtain text to be processed to infer type classifications associated with terms in the text.” (Misra [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. classifications from natural language text) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “infer type classifications corresponding to terms in the text by performing a type classification technique. … identifies a type relationship between a particular type classification and a particular term based on inferring the one or more type classifications.” Misra [Abstract])
Regarding Claim 19, 
Enck , Galia, and Mishra   teaches the case processing system of Claim 18 as described earlier.
Enck  does not teach wherein identifying a context score comprises using a model trained on historical adjusters notes. 
Galia teaches,	
comprises using a model trained on historical adjusters notes.
(Galia  [0110]  the predictive model(s) are trained on prior text data
Galia [0050] inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields ... of claims reporting forms.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the electronic record prediction teachings of Galia such that   “An indication for the electronic record may then be transmitted to a back-end application computer server that also determines at least one parameter corresponding to a characteristic of the electronic record….wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record.” (Galia [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic record prediction) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “Identification and proper handling of electronic records with high volatility potential may allow for improved alignment of resources.” Galia [0003])
Galia does not teach wherein identifying a context score
Misra teaches,
wherein identifying a context score
(Misra [Abstract] a context-based analysis a synonym-based analysis
Misra [Col 26, Lines 11-15] a context-based analysis of a term T that is modified by n different modifiers (e.g., appears in n different contexts in the text), client device 210 may calculate a confidence score for a type relationship between the term and a particular type classification)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insurance claim verification teachings of Enck to incorporate the classifications from natural language text teachings of Misra such that   “may obtain text to be processed to infer type classifications associated with terms in the text.” (Misra [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. classifications from natural language text) to a known concept (i.e. insurance claim verification) ready for improvement to yield predictable result (i.e. “infer type classifications corresponding to terms in the text by performing a type classification technique. … identifies a type relationship between a particular type classification and a particular term based on inferring the one or more type classifications.” Misra [Abstract])
Prior Art Cited But Not Applied


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venter (“METHOD AND SYSTEM FOR PERFORMING ANALYSIS USING UNSTRUCTURED DATA”, U.S. Patent Number: 10860931B1)   provides performing predictive analysis includes generating, using a computational device, an instance from an unstructured data source. The method further includes associating a variable entity with the instance. The variable entity is associated with an influencer of a set of influencers or a performance indicator of a set of performance indicators. In another example, the method includes determining, using the computational device, a value of the variable entity from the instance based on a value-detection rule and generating, using the computational device, a model associating the set of influencers with the set of performance indicators using the value of the variable entity.  
Ruggieri (“SYSTEM AND METHOD FOR PROVIDING GLOBAL INFORMATION ON RISKS AND RELATED HEDGING STRATEGIES”, U.S. Publication Number: 20050144114 A1)   provides for various analytical tools that allow users to carry on with highly complex analysis of insurance related topics. The range of available analytical tool dynamically varies based on the user's needs and research topics. In accordance with yet another embodiment of the invention, the system provides for a unique interactive workspace that combines the features explained above in a logical manner.  
Basu (“SYSTEM AND METHOD FOR ALLOCATING A FIXED QUANTITY DISTRIBUTED OVER A SET OF QUANTITIES”, U.S. Patent Number: 9678487 B1)   provides allocating a fixed resource includes displaying an interface control in a user interface display. …The operator of the values associated with the at least three continuous value control elements is equal to a fixed quantity. …The method further includes automatically adjusting unlocked continuous value control elements of the at least three continuous value control elements other than the second continuous value control element to maintain the operator of the values associated with the at least three continuous value control elements equal to the fixed quantity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697 
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697